 



Exhibit 10.18
Amendment No. 11
to the
A330/A340 PURCHASE AGREEMENT
dated as of November 24, 1998
between
AIRBUS S.A.S.
and
US AIRWAYS GROUP, INC.
This amendment to the A330/A340 Purchase Agreement between Airbus S.A.S. (legal
successor to AVSA, S.A.R.L.) and US Airways Group, Inc., (this “Amendment”)
entered into as of October 2, 2007, by and between Airbus S.A.S., a société par
actions simplifiée, organized and existing under the laws of the Republic of
France, having its registered office located at 1, rond-point Maurice Bellonte,
31700 Blagnac, France (the “Seller”), and US Airways Group, Inc., a corporation
organized and existing under the laws of the State of Delaware, United States of
America, having its executive offices located at 111 W Rio Salado Parkway,
Tempe, Arizona 85281, U.S.A. (the “Buyer”);
WITNESSETH:
WHEREAS, the Buyer and the Seller entered into an Airbus A330/A340 Purchase
Agreement, dated as of November 24, 1998, relating to the sale by the Seller and
the purchase by the Buyer of certain Airbus A330 and A340 model aircraft, which,
together with all Exhibits, Appendices and Letter Agreements attached thereto
and as amended by Amendment No.1 dated as of March 23, 2000, Amendment No. 2
dated as of June 29, 2000, Amendment No. 3 dated as of November 27, 2000,
Amendment No. 4 dated as of September 20, 2001, Amendment No. 5 dated as of
July 17, 2002, Amendment No. 6 dated as of March 29, 2003, Amendment No. 7 dated
as of August 30, 2004, Amendment No. 8 dated as of December 22, 2004, Amendment
No. 9 dated as of January 17, 2005, and Amendment No. 10, dated as of
September 27, 2005, is hereinafter called the “Agreement.”
WHEREAS, the Buyer and the Seller agree to modify certain provisions of the
Agreement relating to the order for Aircraft under the Agreement, including the
number of aircraft the Seller offers to sell the Buyer and the Buyer agrees to
purchase from the Seller.
NOW, THEREFORE, IT IS AGREED AS FOLLOWS:
US Airways — A330/A340 — Amendment 11
CONFIDENTIAL AND PRIVILEGED

1/5



--------------------------------------------------------------------------------



 



Capitalized terms used herein and not otherwise defined in this Amendment will
have the meanings assigned to them in the Agreement. The terms “herein,”
“hereof,” and “hereunder” and words of similar import refer to this Amendment.

1.   DELIVERY       Clause 9.1.1 of the Agreement is hereby amended and restated
to read in its entirety as follows:       QUOTE

  9.1.1   Subject to any delay contemplated by Clauses 2, 7, 8, 10 or 18, the
Seller will have the Rescheduled Aircraft Ready for Delivery at the Seller’s
delivery location in Toulouse within the following months (each a “Scheduled
Delivery Month”).

                                              Scheduled Delivery Aircraft No.  
CAC I.D.   Type   Quarter
1
    34641       A330-200       * *
2
    159176       A330-200       * *
3
    159196       A330-200       * *
4
    159197       A330-200       * *
5
    159198       A330-200       * *
6
    159199       A330-200       * *
7
    159200       A330-200       * *
8
    159201       A330-200       * *
9
    159202       A330-200       * *
10
    159203       A330-200       * *

    UNQUOTE   2.   PREDELIVERY PAYMENTS       The Parties acknowledge that as of
the date hereof, the Buyer has paid and the Seller has received and holds US
dollars — ** ($US **) for each Rescheduled Aircraft. The parties acknowledge
that the Seller holds no monies other than as stated in the preceding sentence
in respect of the Rescheduled Aircraft.

US Airways — A330/A340 — Amendment 11
CONFIDENTIAL AND PRIVILEGED
**Confidential Treatment Requested.

2/5



--------------------------------------------------------------------------------



 



    Paragraph 2 of Amendment No. 8 is hereby rendered void; and, notwithstanding
any reading of Paragraph 2 of Letter Agreement No. 1 to Amendment No. 6 to the
Agreement to the contrary, Clause 6.2.2.1 of the Agreement is hereby amended and
restated to read in its entirety as follows, and is in full force and effect:  
    QUOTE       Predelivery payments for the Aircraft are nonrefundable and will
be paid to the Seller for each such Aircraft according to the following
schedule.

                 
**
    * *     * *
**
    * *     * *
**
    * *     * *
**
    * *     * *
**
    * *     * *
**
    * *     * *
**
    * *     * *
**
            * *

    UNQUOTE   3.   RESCHEDULING RIGHT       Paragraph 5.2 of Amendment No. 10 to
the Agreement is hereby deleted and replaced to read in its entirety as follows:
      QUOTE

  5.2   The Buyer’s order for the Rescheduled Aircraft will be cancelable by the
Buyer **, except that (x) if the Buyer fails to notify the Seller in writing
that it waives its right to cancel any Rescheduled Aircraft ** , then the
Buyer’s order for and the Seller’s obligation to deliver the Rescheduled
Aircraft will automatically be cancelled at that time, **. The Buyer’s right to
cancel its order for the Rescheduled Aircraft pursuant to this Paragraph 5.2
supersedes any right the Seller may have under Clause 21.1.2 of the Agreement.

    UNQUOTE   4.   EFFECT OF AMENDMENT   4.1   The provisions of this Amendment
are binding on both parties upon signature hereof. The Agreement will be deemed
amended to the extent herein provided, and, except as specifically amended
hereby, will continue in full force and effect in accordance with its

US Airways — A330/A340 — Amendment 11
CONFIDENTIAL AND PRIVILEGED
**Confidential Treatment Requested.

3/5



--------------------------------------------------------------------------------



 



    Original terms. This Amendment supersedes any previous understandings,
commitments, or representations whatsoever, whether oral or written, related to
the subject matter of this Amendment.   4.2   The parties agree that this
Amendment will constitute an integral, nonseverable part of the Agreement, that
the provisions of said Agreement are hereby incorporated herein by reference,
and that this Amendment will be governed by the provisions of said Agreement,
except that if the Agreement and this Amendment have specific provisions that
are inconsistent, the specific provisions contained in this Amendment will
govern.   5.   CONFIDENTIALITY       This Amendment is subject to the
confidentiality provisions set forth in Clause 22.7 of the Agreement.   6.  
COUNTERPARTS       This Amendment may be signed in any number of separate
counterparts. Each counterpart, when signed and delivered (including
counterparts delivered by facsimile transmission), will be an original, and the
counterparts will together constitute one and the same instrument.

US Airways — A330/A340 — Amendment 11
CONFIDENTIAL AND PRIVILEGED

4/5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, these presents were entered into as of the day and year
first above written.

                  US AIRWAYS GROUP, INC.       AIRBUS S.A.S.
 
               
By:
  /s/ Thomas T. Weir       By:   /s/ Christophe Mourey
 
               
 
  Name: Thomas T. Weir       Name:   Christophe Mourey
 
  Title: Vice President and Treasurer       Title:   Senior Vice President
Contracts

US Airways — A330/A340 — Amendment 11
CONFIDENTIAL AND PRIVILEGED

5/5